Citation Nr: 0926878	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1996 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO) which denied service connection for 
the claimed disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in the 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).

Section 1153 of the statute provides that "[a] preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  For veterans who served during a 
period of war or after December 31, 1946, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service, and clear and 
unmistakable evidence includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

In this case, the Veteran claims that he has a psychological 
condition aggravated by service.  See February 2007 Appeal to 
Board of Veterans' Appeals.  He contends that in 1994, prior 
to his enlistment, there was an incident in which he was in a 
hallucinatory state and found wandering down a street in 
Miami by the police.  He was picked up and taken to the 
Jackson Health System.  Records of this event and subsequent 
treatment are not associated with the claims file although 
the RO has made several requests from the Veteran to submit a 
VA Form 21-4142 so that the RO could retrieve the treatment 
records from the facility.  Despite the multiple requests 
from the RO for a signed release of information form, the 
Veteran has failed to submit the requested form.  As such, 
the RO has been unable to obtain such records.

Historically, the Veteran underwent an enlistment examination 
in November 1995.  No psychiatric abnormalities were noted.  
However, due to reported history, interview and assessment 
data, and behavior observed during recruit training, the 
Veteran underwent additional evaluation in February 1996.  
The evaluator ruled out any suicidal or homicidal risk, and a 
mental status examination was within normal limits.  The 
Veteran was returned to duty.  Two overseas screening 
examinations, in May 1996 and May 1997, noted no history of 
depression or excessive worry, amnesia, or nervous trouble of 
any sort.  In June 1997, the Veteran was re-evaluated by an 
independent duty corpsman following his unusual behavior 
toward his commanding officer.  The assessment was anti-
social traits with unspecified social problem.  The 
recommendation was for psychiatric testing and evaluation.  
Following subsequent evaluation in July 1997 to rule out 
suicidal/homicidal ideations, the assessment by a Navy 
medical doctor was low I.Q. and insight; the examiner found 
no evidence of anti-social personality, suicidal or homicidal 
ideation; no evidence of borderline personality or organic 
brain syndrome; and no Axis I or II disorder.  The Veteran's 
DD 214 indicates that he was discharged under honorable 
conditions in August 1997 due to "misconduct".  

The Veteran was afforded a VA examination in December 2005.  
During the examination, the Veteran described the 1994 
incident in Miami.  He stated that he was placed in the 
Andrew Jackson Hospital for 30 days and was treated with 
Haloperidol.  The examiner noted that this event was not 
referenced in the June 2004 rating decision.  The examiner 
diagnosed the Veteran with schizophrenia, undifferentiated 
type.  He stated, "In the absence of documentation of 
objective, third party, professional mental health opinion, 
prior to enlistment, of psychoses, I see it as less likely 
than not that he had an active psychosis/schizophrenia prior 
to or during enlistment..."

The Veteran's representative has requested that this matter 
be remanded for additional development and specifically, the 
above-referenced private medical records.  See June 2009 
Informal Hearing Presentation.  However, as noted above, the 
RO has made several requests to the Veteran to submit a 
signed release of information in order for the RO to obtain 
such records and the Veteran has not responded.  Thus, the 
Board does not find that the case should be remanded for this 
action in light of the RO's multiple attempts to obtain such 
records and the Veteran's failure to submit the requested 
release or to submit the records himself.  

However, the Board also notes that efforts have been made to 
obtain the Veteran's Social Security Administration (SSA) 
records and associate them with the claims file.  The Veteran 
stated during his December 2005 that he had acquired Social 
Security Disability in 2000.  Although several requests for 
these records have been made, the records have not been 
forthcoming, nor has there been a negative response from the 
SSA suggesting that no such records exist.  Such records may 
include the 1994 preservice medical records.  VA has a duty 
to assist claimants to obtain evidence needed to substantiate 
a claim.  See 38 U.S.C.A. §§ 5100, 5103A, 5106 (West 2002); 
38 C.F.R. §§ 3.159(c) (2008).  The duty to assist includes 
obtaining records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(1), (2).  This includes 
relevant Social Security Administration (SSA) records.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  SSA 
decisions are not controlling for VA purposes, but they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that where SSA disability benefits 
have been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002) (stating that "the possibility that the SSA 
records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records.").  Thus, the 
Board finds that a remand for all medical records held by SSA 
is necessary.  The RO should continue their efforts to obtain 
these records unless it is reasonably certain that they do 
not exist or that further efforts would be futile.

Finally, the Board finds that the Veteran's service personnel 
records should be associated with the record on appeal since, 
as noted above, the record indicates that the Veteran was 
discharged from the Navy for misconduct in August 1997.  Such 
records may assist the Board in determining the date of onset 
of the Veteran's current psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request, from the 
SSA, all records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as medical 
records relied upon concerning that 
claim.  If the search for such records has 
negative results, the AMC/RO should notify 
the Veteran and place a statement to that 
effect in the Veteran's claims file.

2.  Obtain legible copies of all material 
from the Veteran's Navy personnel records 
from the Official Military Personnel File 
(OMPF) or from any other appropriate 
source, to include the 201 file, and 
information concerning the 1997 Captain's 
Mast.  All requests, negative responses, 
and information obtained should be 
associated with the claims file.  The 
Veteran should also be notified of any 
negative results.  38 C.F.R. § 3.159.  

3.  If, and only if, additional relevant 
records are received pursuant to this 
remand, the AMC/RO should then request a 
supplemental opinion from the VA examiner 
who conducted the Veteran's December 2005 
VA examination.  The examiner should 
review the claims file and opine as to the 
following:

a.	Is there clear and unmistakable 
evidence in the record that the 
Veteran had an acquired psychiatric 
disorder that preexisted his naval 
service.

b.	If so, is it more likely than not, 
less likely than not, or at least as 
likely as not that any preexisting 
schizophrenia or other acquired 
psychiatric disorder underwent an 
increase in disability during 
service.  

c.	If any preexisting schizophrenia or 
other acquired psychiatric disorder 
underwent an increase in disability 
during service, the examiner should 
state whether it is more likely than 
not, less likely than not, or at 
least as likely as not that the 
increase in disability was due to the 
natural progress of the disease or 
whether the increase in disability 
was beyond the natural progress of 
the disease (i.e. "aggravated").  
The examiner should note that 
temporary or intermittent flare-ups 
of symptoms of a preexisting 
condition, alone, do not constitute 
sufficient evidence for a veteran to 
show increased disability for the 
purposes of determinations of service 
connection based on aggravation under 
section 1153 unless the underlying 
condition worsened. 

d.	If it is determined that an acquired 
psychiatric disorder did not preexist 
the Veteran's naval service, whether 
it is more likely than not, less 
likely than not, or at least as 
likely as not that any current 
acquired psychiatric disorder to 
include schizophrenia had its onset 
in service or is otherwise 
etiologically related to the 
Veteran's service.  
 
If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.  The 
examiner should review the entire record 
prior to formulating an opinion, and 
provide a complete rationale for all 
opinions offered.  A notation to the 
effect that the claims file was reviewed 
should be included in the report.

4.  The claim should then be readjudicated 
in light of all of the evidence of record.  
If the claim remains denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




